Exhibit 10.11

 

Registration Rights Agreement

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
effective as of _______, 2019 (the “Effective Date”) between DarioHealth Corp.,
a Delaware corporation (the “Company”), and the persons who have executed the
signature page(s) hereto (each, a “Purchaser” and collectively, the
“Purchasers”).

 

RECITALS:

 

WHEREAS, the Company is conducting a private placement offering (the “Offering”)
of a minimum of 8,000 ($8,000,000) shares of Series A Preferred Stock, par value
$0.0001 (“Series A Preferred” or “Shares”) and a maximum of 15,000 Shares
($15,000,000), plus an over-allotment of an additional 5,000 ($5,000,000)
Shares; and

 

WHEREAS, in connection with the Offering, the Company agreed to provide certain
registration rights related to the shares of Common Stock issuable upon
conversion of the Series A Preferred (the “Conversion Shares”) on the terms set
forth herein.

 

Now, Therefore, in consideration of the mutual promises, representations,
warranties, covenants, and conditions set forth herein, the parties mutually
agree as follows:

 

1.             Certain Definitions. As used in this Agreement, the following
terms shall have the following respective meanings:

 

“Agreement” has the meaning given it in the preamble to this Agreement.

 

“Allowed Delay” has the meaning given it in Section 2(c)(2) of this Agreement.

 

“Approved Market” means the Over-the-Counter Bulletin Board, the OTC Markets,
Nasdaq Stock Market, the New York Stock Exchange or the NYSE American.

 

“Blackout Period” means, with respect to a registration, a period, in each case
commencing on the day immediately after the Company notifies the Purchasers that
they are required, because of the occurrence of an event of the kind described
in Section 3(f) hereof, to suspend offers and sales of Registrable Securities
during which the Company, in the good faith judgment of its board of directors,
determines (because of the existence of, or in anticipation of, any acquisition,
financing activity, or other transaction involving the Company, or the
unavailability for reasons beyond the Company’s control of any required
financial statements, disclosure of information which is in its best interest
not to publicly disclose, or any other event or condition of similar
significance to the Company) that the registration and distribution of the
Registrable Securities to be covered by such Registration Statement, if any,
would be seriously detrimental to the Company or its stockholders and ending on
the earlier of (1) the date upon which the MNPI commencing the Blackout Period
is disclosed to the public or ceases to be material and (2) such time as the
Company notifies the selling Holders that the Company will no longer delay such
filing of the Registration Statement, recommence taking steps to make such
Registration Statement effective, or allow sales pursuant to such Registration
Statement to resume.

 





 

 

“Business Day” means any day of the year, other than a Saturday, Sunday, or
other day on which the Commission is required or authorized to close.

 

“Commission” or “SEC” means the U.S. Securities and Exchange Commission or any
other applicable federal agency at the time administering the Securities Act.

 

“Common Stock” means the common stock, par value $0.0001 per share, of the
Company and any and all shares of capital stock or other equity securities of:
(i) the Company which are added to or exchanged or substituted for the Common
Stock by reason of the declaration of any stock dividend or stock split, the
issuance of any distribution or the reclassification, readjustment,
recapitalization or other such modification of the capital structure of the
Company; and (ii) any other corporation, now or hereafter organized under the
laws of any state or other governmental authority, with which the Company is
merged, which results from any consolidation or reorganization to which the
Company is a party, or to which is sold all or substantially all of the shares
or assets of the Company, if immediately after such merger, consolidation,
reorganization or sale, the Company or the stockholders of the Company own
equity securities having in the aggregate more than 50% of the total voting
power of such other corporation.

 

“Company” has the meaning given it in the preamble to this Agreement.

 

“Conversion Shares” has the meaning given it in the recitals of this Agreement.

 

“Effective Date” has the meaning given it in the preamble to this Agreement.

 

“Effectiveness Deadline” means the date that is ninety (90) days after the
Registration Filing Deadline.

 

“Effectiveness Period” has the meaning given it in Section 2(a) of this
Agreement

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

 

“Holder” means a Purchaser or any permitted transferee or assignee thereof to
whom a Purchaser assigns its rights under this Agreement and who agrees to
become bound by the provisions of this Agreement in accordance with Section 6
and any transferee or assignee thereof to whom a transferee or assignee assigns
its rights under this Agreement and who agrees to become bound by the provisions
of this Agreement in accordance with Section 6.

 

“Majority Holders” means at any time holders of at least a majority of the
Registrable Securities.

 

“MNPI” means material non-public information within the meaning of Regulation FD
promulgated under the Exchange Act, which shall, in any case, include the
receipt of the notice pursuant to Section 2(c) and the information contained in
such notice.

 



2

 

 

“Piggyback Registration” means, in any registration of Common Stock as set forth
in Section 2(d), the ability of holders of Registrable Securities to include
Registrable Securities in such registration.

 

“Placement Agent” means Aegis Capital Corp.

 

The terms “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.

 

“Registrable Securities” means (i) the Conversion Shares issued or issuable upon
conversion of the Series A Preferred, and (ii) any capital stock of the Company
issued or issuable with respect to the Conversion Shares or the Series A
Preferred as a result of any stock split, stock dividend, recapitalization,
exchange or similar event or otherwise, without regard to any limitations on
conversion of the Series A Preferred.

 

“Registration Filing Date” means the date that is ninety (90) days after the
date of the final closing of the Offering.

 

“Registration Statement” means the registration statement that the Company is
required to file pursuant to this Agreement to register the Registrable
Securities.

 

“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC having substantially the same purpose
and effect as such rule.

 

“Rule 415” means Rule 415 promulgated by the Commission under the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC having substantially the same purpose
and effect as such rule.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute promulgated in replacement thereof, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.

 

2.            Registration.

 

(a)             Mandatory Registration. Not later than the Registration Filing
Date, the Company shall file with the Commission a Registration Statement on
Form S-1, Form S-3 or any other appropriate form, relating to the resale by the
Holders of all of the Registrable Securities, and the Company shall use
commercially reasonable efforts to cause such Registration Statement to be
declared effective by the Commission as soon as practicable thereafter, but in
no event later than the Effectiveness Deadline and shall use its best efforts to
keep such Registration Statement continuously effective under the Securities Act
until the date that all Registrable Securities covered by such Registration
Statement (i) have been sold, thereunder or pursuant to Rule 144, or (ii) may be
sold without volume or manner-of-sale restrictions pursuant to Rule 144 and
without the requirement for the Company to be in compliance with the current
public information requirement under Rule 144, as determined by the counsel to
the Company pursuant to a written opinion letter to such effect, addressed and
acceptable to the Company’s transfer agent and the affected Holders (the
“Effectiveness Period”). The registration rights under this Section 2 shall not
apply or be available with respect to securities of the Company held by
affiliates (as defined in Rule 405 under the Securities Act) and related persons
(as defined in Rule 404 under the Securities Act) of the Placement Agent or the
officers and directors of the Company and their affiliates.

 



3

 

 

(b)             Allocation of Registrable Securities. The initial number of
Registrable Securities included in any Registration Statement and any increase
in the number of Registrable Securities included therein shall be allocated pro
rata among the Holders based on the number of Registrable Securities held by
each Holder at the time the Registration Statement covering such initial number
of Registrable Securities or increase thereof is declared effective by the SEC.
In the event that a Holder sells or otherwise transfers any of such Holder’s
Registrable Securities, each transferee shall be allocated a pro rata portion of
the then remaining number of Registrable Securities included in such
Registration Statement for such transferor. Any shares of Common Stock included
in a Registration Statement and which remain allocated to any Person which
ceases to hold any Registrable Securities covered by such Registration Statement
shall be allocated to the remaining Holders, pro rata based on the number of
Registrable Securities then held by such Holders which are covered by such
Registration Statement. In no event shall the Company include any securities
other than Registrable Securities on any Registration Statement without the
prior written consent of the Majority Holders.

 

(c)             (1) if the Commission allows the Registration Statement to be
declared effective at any time before or after the Effectiveness Date, subject
to the withdrawal of certain Registrable Securities from the Registration
Statement, and the reason is the Commission’s determination that (x) the
offering of any of the Registrable Securities constitutes a primary offering of
securities by the Company, (y) Rule 415 may not be relied upon for the
registration of the resale of any or all of the Registrable Securities, and/or
(z) a Holder of any Registrable Securities must be named as an underwriter, the
Holders understand and agree the Company may reduce, on a pro rata basis, the
total number of Registrable Securities to be registered on behalf of each such
Holder. In any such pro rata reduction, the number of Registrable Securities to
be registered on such Registration Statement will be reduced on a pro rata basis
based on the total number of unregistered Conversion Shares. In addition, any
such affected Holder shall be entitled to Piggyback Registration rights after
the Registration Statement is declared effective by the Commission until such
time as: (AA) all Registrable Securities have been registered pursuant to an
effective Registration Statement, (BB) the Registrable Securities may be resold
without restriction pursuant to SEC Rule 144 of the Securities Act or (CC) the
Holder agrees to be named as an underwriter in any such registration statement.
The Holders acknowledge and agree the provisions of this paragraph may apply to
more than one Registration Statement; and

 



4

 

 

(2)            For not more than thirty (30) consecutive days or for a total of
not more than sixty (60) days in any twelve (12) month period, the Company may
suspend the use of any prospectus included in any Registration Statement
contemplated by this Section in the event that the Company determines in good
faith that such suspension is necessary to (A) delay the disclosure of MNPI
concerning the Company, the disclosure of which at the time is not, in the good
faith opinion of the Company, in the best interests of the Company or (B) amend
or supplement the affected Registration Statement or the related prospectus so
that (i) such Registration Statement shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein or (ii) such prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements, in the light of the circumstances
under which they were made, not misleading, including in connection with the
filing of a post-effective amendment to such Registration Statement in
connection with the Company’s filing of an Annual Report on Form 10-K for any
fiscal year (an “Allowed Delay”); provided, that the Company shall promptly (a)
notify each Holder in writing of the commencement of an Allowed Delay, but shall
not (without the prior written consent of an Holder) disclose to such Holder any
MNPI giving rise to an Allowed Delay, (b) advise the Holders in writing to cease
all sales under the Registration Statement until the end of the Allowed Delay
and (c) use commercially reasonable efforts to terminate an Allowed Delay as
promptly as practicable.

 

(d)            Piggyback Registration Rights. In addition to the Company’s
agreement pursuant to Section 2(a) above, if the Company shall, at any time
during the Effectiveness Period or as contemplated pursuant to Section 2(c) and
ending when all Registrable Securities have been sold by Holders, determine (i)
to register for sale any of its Common Stock in an underwritten offering, or
(ii) to file a registration statement covering the resale of any shares of the
Common Stock held by any of its shareholders (other than the registration
contemplated in Section 2(a) above), the Company shall provide written notice to
the Holders, which notice shall be provided no less than fifteen (15) calendar
days prior to the filing of such applicable registration statement (the “Company
Notice”). In that event, the right of any Holder to include the Registrable
Securities in such a registration shall be conditioned upon such Holder’s
written request to participate which shall be delivered to the Company within
ten (10) calendar days after the Company Notice, as well as such Holder’s
participation in such underwriting (if applicable, for purposes of this
paragraph) and the inclusion of such Holder’s Registrable Securities in the
underwriting to the extent provided herein. All Holders proposing to sell any of
their Registrable Securities through such underwriting shall (together with the
Company and any other stockholders of the Company selling their securities
through such underwriting) enter into an underwriting agreement in customary
form with the underwriter selected for such underwriting. Notwithstanding
anything herein to the contrary, if the underwriter determines that marketing
factors require a limitation on the number of shares of Common Stock or the
amount of other securities to be underwritten, the underwriter may exclude some
or all Registrable Securities from such registration and underwriting. The
Company shall so advise all Holders (except those Holders who failed to timely
elect to include their Registrable Securities through such underwriting or have
indicated to the Company their decision not to do so), and indicate to each such
Holder the number of shares of Registrable Securities that may be included in
the registration and underwriting, if any. The number of Registrable Securities
to be included in such registration and underwriting shall be allocated first to
the Company, then to all other selling stockholders, including the Holders, who
have requested to sell in the registration on a pro rata basis according to the
number of shares requested to be included therein. If any Holder disapproves of
the terms of any such underwriting, such Holder may elect to withdraw such
Holder’s Registrable Securities therefrom by delivering a written notice to the
Company and the underwriter. A Holder with Registrable Securities included in
any registration shall furnish to the Company such information regarding itself,
the Registrable Securities held by it, and the intended method of disposition of
such securities as shall be required in order to comply with any applicable law
or regulation in connection with the registration of such Holder’s Registrable
Securities or any qualification or compliance with respect to such Holder’s
Registrable Securities and referred to in this Agreement. The Company shall have
the right to terminate or withdraw any registration initiated by it before the
effective date of such registration, whether or not any Holder has elected to
include Registrable Securities in such registration. Notwithstanding the
foregoing, the Company shall not be required to register any Registrable
Securities pursuant to this Section 2(d) that are eligible for resale pursuant
to Rule 144 without restriction (including, without limitation, volume
restrictions) or that are the subject of a then-effective Registration
Statement. The Company may postpone or withdraw the filing or the effectiveness
of a piggyback registration at any time in its sole discretion.

 



5

 

 

3.            Registration Procedures for Registrable Securities. The Company
will keep each Holder reasonably advised as to the filing and effectiveness of
the Registration Statement. At its expense with respect to the Registration
Statement, the Company will:

 

(a)            prepare and file with the Commission with respect to the
Registrable Securities, a Registration Statement on Form S-1, Form S-3, or any
other form for which the Company then qualifies or which counsel for the Company
shall deem appropriate and which form shall be available for the sale of the
Registrable Securities in accordance with the intended methods of distribution
thereof, and use its commercially reasonable efforts to cause such Registration
Statement to become effective and shall remain the Effectiveness Period.
Thereafter, the Company shall be entitled to withdraw such Registration
Statement and the Holders shall have no further right to offer or sell any of
the Registrable Securities registered for resale thereon pursuant to the
respective Registration Statement (or any prospectus relating thereto);

 

(b)            if the Registration Statement is subject to review by the
Commission, respond in a commercially reasonable manner to all comments and
diligently pursue resolution of any comments to the satisfaction of the
Commission;

 

(c)            prepare and file with the Commission such amendments and
supplements to such Registration Statement as may be necessary to keep such
Registration Statement effective during the Effectiveness Period;

 

(d)            furnish, without charge, to each Holder of Registrable Securities
covered by such Registration Statement (i) a reasonable number of copies of such
Registration Statement (including any exhibits thereto other than exhibits
incorporated by reference), each amendment and supplement thereto as such Holder
may reasonably request, (ii) such number of copies of the prospectus included in
such Registration Statement (including each preliminary prospectus and any other
prospectus filed under Rule 424 of the Securities Act) as such Holders may
reasonably request, in conformity with the requirements of the Securities Act,
and (iii) such other documents as such Holder may require to consummate the
disposition of the Registrable Securities owned by such Holder, but only during
the Effectiveness Period;

 

(e)            use its commercially reasonable efforts to register or qualify
such registration under such other applicable securities laws of such
jurisdictions as any Holder of Registrable Securities covered by such
Registration Statement reasonably requests and as may be necessary for the
marketability of the Registrable Securities (such request to be made by the time
the applicable Registration Statement is deemed effective by the Commission) and
do any and all other acts and things necessary to enable such Holder to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such Holder; provided, that the Company shall not be required to (i)
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this paragraph, (ii) subject itself to
taxation in any such jurisdiction, or (iii) consent to general service of
process in any such jurisdiction.

 



6

 

 

(f)             notify each Holder of Registrable Securities, the disposition of
which requires delivery of a prospectus relating thereto under the Securities
Act, of the happening of any event (as promptly as practicable after becoming
aware of such event), which comes to the Company’s attention, that will after
the occurrence of such event cause the prospectus included in such Registration
Statement, if not amended or supplemented, to contain an untrue statement of a
material fact or an omission to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, and the Company shall promptly thereafter prepare and
furnish to such Holder a supplement or amendment to such prospectus (or prepare
and file appropriate reports under the Exchange Act) so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus
shall not contain an untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, unless suspension
of the use of such prospectus otherwise is authorized herein or in the event of
a Blackout Period, in which case no supplement or amendment need be furnished
(or Exchange Act filing made) until the termination of such suspension or
Blackout Period;

 

(g)            comply, and continue to comply during the Effectiveness Period,
in all material respects with the Securities Act and the Exchange Act and with
all applicable rules and regulations of the Commission with respect to the
disposition of all securities covered by such Registration Statement;

 

(h)            as promptly as practicable after becoming aware of such event,
notify each Holder of Registrable Securities being offered or sold pursuant to
the Registration Statement of the issuance by the Commission of any stop order
or other suspension of effectiveness of the Registration Statement;

 

(i)             use its commercially reasonable efforts to cause all the
Registrable Securities covered by the Registration Statement to be quoted on
such Approved Market on which securities of the same class or series issued by
the Company are then listed or quoted;

 

(j)             provide a transfer agent and registrar, which may be a single
entity, for the shares of Common Stock registered hereunder;

 

(k)            though the Registrable Securities will be issued in book entry
form, if requested by the Holders, cooperate with the Holders to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statement, which certificates shall be free, to the extent permitted by
applicable law, of all restrictive legends, and to enable such Registrable
Securities to be in such denominations and registered in such names as any such
Holders may request; and

 



7

 

 

(l)            take all other reasonable actions necessary to expedite and
facilitate the disposition by the Holders of the Registrable Securities pursuant
to the Registration Statement.

 

4.            Suspension of Offers and Sales. Each Holder agrees that, upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 3(f) hereof or of the commencement of a Blackout Period,
such Holder shall discontinue the disposition of Registrable Securities included
in the Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(f) hereof or notice
of the end of the Blackout Period, and, if so directed by the Company, such
Holder shall deliver to the Company (at the Company’s expense) all copies
(including, without limitation, any and all drafts), other than permanent file
copies, then in such Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.

 

5.            Registration Expenses. The Company shall pay all expenses in
connection with any registration obligation provided herein, including, without
limitation, all registration, filing, stock exchange fees, printing expenses,
all fees and expenses of complying with applicable securities laws, and the fees
and disbursements of counsel for the Company and of its independent accountants;
provided, that, in any registration, each party shall pay for its own
underwriting discounts and commissions and transfer taxes. Except as provided in
this Section 5 and Section 8, the Company shall not be responsible for the
expenses of any attorney or other advisor employed by a Holder.

 

6.           Assignment of Rights. The rights under this Agreement shall be
automatically assignable by the Holders to any transferee of all or any portion
of such Holder’s Registrable Securities if: (i) the Holder agrees in writing
with the transferee or assignee to assign such rights, and a copy of such
agreement is furnished to the Company within a reasonable time after such
assignment; (ii) the Company is, within a reasonable time after such transfer or
assignment, furnished with written notice of (a) the name and address of such
transferee or assignee, and (b) the securities with respect to which such
registration rights are being transferred or assigned and (iii) immediately
following such transfer or assignment the further disposition of such securities
by the transferee or assignee is restricted under the Securities Act and
applicable state securities laws; (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this sentence the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions contained herein.

 

7.            Information by Holder. A Holder with Registrable Securities
included in any registration shall furnish to the Company (and any managing
underwriter(s), where applicable) such information regarding itself, the
Registrable Securities held by it, the intended method of disposition of such
securities, and such other information as shall be required in order to comply
with any applicable law or regulation in connection with the registration of
such Holder’s Registrable Securities or any qualification or compliance with
respect to such Holder’s Registrable Securities and referred to in this
Agreement. A form of Selling Stockholder Questionnaire is attached as Exhibit A
hereto.

 



8

 

 

8.            Indemnification.

 

(a)            In the event of the offer and sale of Registrable Securities
under the Securities Act, the Company shall, and hereby does, indemnify and hold
harmless, to the fullest extent permitted by law, each Holder, its directors,
officers, partners, each other person who participates as an underwriter in the
offering or sale of such securities, and each other person, if any, who controls
or is under common control with such Holder or any such underwriter within the
meaning of Section 15 of the Securities Act, against any losses, claims, damages
or liabilities, joint or several, and expenses to which the Holder or any such
director, officer, partner or underwriter or controlling person may become
subject under the Securities Act, the Exchange Act, or any other federal or
state law, insofar as such losses, claims, damages, liabilities or expenses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon (1), in the case of any registration statement
prepared and filed by the Company under which Registrable Securities were
registered under the Securities Act, if such registration statement contained an
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
or (2) in the case of any preliminary prospectus, final prospectus or summary
prospectus contained in such registration statement, or any amendment or
supplement thereto, if such preliminary prospectus, final prospectus or summary
prospectus includes an untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements, in the light of the
circumstances under which they were made, not misleading, or any violation or
alleged violation of the Securities Act, the Exchange Act, any state securities
law or any rule or regulation promulgated under the Securities Act, the Exchange
Act or any state securities law in connection with this Agreement; and the
Company shall reimburse the Holder, and each such director, officer, partner,
underwriter and controlling person for any legal or any other expenses
reasonably incurred by them in connection with investigating, defending or
settling any such loss, claim, damage, liability, action or proceeding;
provided, that such indemnity agreement found in this Section 8(a) shall in no
event exceed the net proceeds from the Offering received by the Company; and
provided further, that the Company shall not be liable in any such case (i) to
the extent that any such loss, claim, damage, liability (or action or proceeding
in respect thereof) or expense arises out of or is based upon an untrue
statement in or omission from such registration statement, any such preliminary
prospectus, final prospectus, summary prospectus, amendment or supplement in
reliance upon and in conformity with written information furnished to the
Company by the Holder specifically for use in the preparation thereof or (ii) if
the person asserting any such loss, claim, damage, liability (or action or
proceeding in respect thereof) who purchased the Registrable Securities that are
the subject thereof did not receive a copy of the preliminary prospectus or the
final prospectus (or the final prospectus as amended or supplemented) at or
prior to the written confirmation of the sale of such Registrable Securities to
such person because of the failure of such Holder or underwriter to so provide
such preliminary or final prospectus and the untrue statement or omission of a
material fact made in such preliminary prospectus was corrected in the amended
preliminary or final prospectus (or the final prospectus as amended or
supplemented). Such indemnity shall remain in full force and effect regardless
of any investigation made by or on behalf of the Holders, or any such director,
officer, partner, underwriter or controlling person and shall survive the
transfer of such shares by the Holder.

 



9

 

 

(b)            As a condition to including Registrable Securities in any
registration statement filed pursuant to this Agreement, each Holder agrees to
be bound by the terms of this Section 8 and to indemnify and hold harmless, to
the fullest extent permitted by law, the Company, its directors and officers,
and each other person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, to which the Company or any such director or
officer or controlling person may become subject under the Securities Act, the
Exchange Act, or any other federal or state law, to the extent arising out of or
based solely upon: (x) such Holder’s failure to comply with the prospectus
delivery requirements of the Securities Act or (y)(1), in the case of any
registration statement prepared and filed by the Company under which Registrable
Securities were registered under the Securities Act, if such registration
statement contained an untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading or (2) in the case of any preliminary prospectus, final
prospectus or summary prospectus contained in such registration statement, or
any amendment or supplement thereto, such preliminary prospectus, final
prospectus or summary prospectus includes an untrue statement of a material fact
or omits to state a material fact necessary in order to make the statements, in
the light of the circumstances under which they were made, not misleading, (i)
to the extent, but only to the extent, that such untrue statement or omission
referred to in (y)(1) or (y)(2) above is contained in any information so
furnished in writing by such Holder to the Company specifically for inclusion in
the registration statement or such prospectus or (ii) to the extent that (1)
such untrue statements or omissions referred to in (y)(1) or (y)(2) above are
based solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in the Registration Statement, such
prospectus or such form of prospectus or in any amendment or supplement thereto
or (2) in the case of an occurrence of an event of the type specified in Section
3(f) hereof, the use by such Holder of an outdated or defective prospectus after
the Company has notified such Holder in writing that the prospectus is outdated
or defective and prior to the receipt by such Holder of the advice contemplated
in Section 3(f). Each Holder’s obligation to indemnify shall be individual, not
joint and several, and in no event shall the liability of any selling Holder
hereunder be greater in amount than the dollar amount of the net proceeds
received by such Holder upon the sale of the Registrable Securities giving rise
to such indemnification obligation.

 



10

 

 

(c)            Promptly after receipt by an indemnified party of notice of the
commencement of any action or proceeding involving a claim referred to in this
Section (including any governmental action), such indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party, give
written notice to the indemnifying party of the commencement of such action;
provided, that the failure of any indemnified party to give notice as provided
herein shall not relieve the indemnifying party of its obligations under this
Section, except to the extent that the indemnifying party is actually prejudiced
by such failure to give notice. In case any such action is brought against an
indemnified party, the indemnifying party shall be entitled to participate in
and to assume the defense thereof, with counsel reasonably satisfactory to such
indemnified party and, after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party for any legal
or other expenses subsequently incurred by the indemnified party in connection
with the defense thereof, unless in such indemnified party’s reasonable judgment
a conflict of interest between such indemnified and indemnifying parties arises
in respect of such claim after the assumption of the defenses thereof or the
indemnifying party fails to defend such claim in a diligent manner. If, in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties arises in respect of such claim after the
assumption of the defenses thereof, the indemnified party (together with all
other indemnified parties that may be represented without conflict by one
counsel) shall have the right to retain one separate counsel, with the
reasonable fees and expenses to be paid by the indemnifying party. No
indemnifying party shall be liable for any settlement of any action or
proceeding effected without its consent. No indemnifying party shall, without
the consent of the indemnified party (which consent shall not be unreasonably
withheld, conditioned or delayed), consent to entry of any judgment or enter
into any settlement, unless such consent to entry of judgment or settlement
includes as an unconditional term thereof the giving by the claimant or
plaintiff to such indemnified party of a release from all liability in respect
of such claim or litigation. Notwithstanding anything to the contrary set forth
herein, and without limiting any of the rights set forth above, in any event any
party shall have the right to retain, at its own expense, counsel with respect
to the defense of a claim.

 

(d)           If an indemnifying party does or is not permitted to assume the
defense of an action pursuant to Section 8(c) or in the case of the expense
reimbursement obligation set forth in Sections 8(a) and (b), the indemnification
required by Sections 8(a) and 8(b) shall be made by periodic payments of the
amount thereof during the course of the investigation or defense, as and when
bills received or expenses, losses, damages, or liabilities are incurred
provided that the indemnifying party is provided appropriate documentation.

 

(e)           If the indemnification provided for in Section 8(a) or 8(b) is
held by a court of competent jurisdiction to be unavailable to an indemnified
party with respect to any loss, liability, claim, damage or expense referred to
herein, the indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall (i) contribute to the amount paid or payable by such
indemnified party as a result of such loss, liability, claim, damage or expense
as is appropriate to reflect the proportionate relative fault of the
indemnifying party on the one hand and the indemnified party on the other
(determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission relates to information supplied
by the indemnifying party or the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission), or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law or provides a lesser sum to the
indemnified party than the amount hereinafter calculated, not only the
proportionate relative fault of the indemnifying party and the indemnified
party, but also the relative benefits received by the indemnifying party on the
one hand and the indemnified party on the other, as well as any other relevant
equitable considerations. No indemnified party guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any indemnifying party who was not guilty
of such fraudulent misrepresentation.

 



11

 

 

9.            Rule 144. With a view to making available to the Holders the
benefits of SEC Rule 144 and any other rule or regulation of the SEC that may at
any time permit the Holders to sell the Registrable Securities to the public
without registration, the Company agrees to use commercially reasonable efforts
to: (i) to make and keep public information available as those terms are
understood in SEC Rule 144, (ii) to file with the SEC in a timely manner all
reports and other documents required to be filed by an issuer of securities
registered under the Securities Act or the Exchange Act pursuant to SEC Rule
144, (iii) as long as any Holder owns any Registrable Securities, to furnish in
writing upon such Holder’s request a written statement by the Company that it
has complied with the reporting requirements of SEC Rule 144 and of the
Securities Act and the Exchange Act, and to furnish to such Holder a copy of the
most recent annual or quarterly report of the Company, and such other reports
and documents so filed by the Company as may be reasonably requested in availing
such Holder of any rule or regulation of the SEC permitting the selling of any
such Registrable Securities without registration, (iv) with respect to the sale
of any Registrable Securities by a Holder pursuant to SEC Rule 144 and subject
to Holder providing necessary documentation to meet the requirements of such
rule, to promptly furnish, without any charge to such Holder, a written legal
opinion of its counsel to facilitate such sale and, if necessary, instruct its
transfer agent in writing that it may rely on said written legal opinion of
counsel with respect to said sale and (v) undertake any additional actions
commercially necessary to maintain the availability of Rule 144.

 

10.          Independent Nature of Each Purchaser’s Obligations and Rights. The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and each Purchaser shall not be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement. Nothing contained herein and no action taken by
any Purchaser pursuant hereto, shall be deemed to constitute such Purchasers as
a partnership, an association, a joint venture, or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by
this Agreement. Each Purchaser shall be entitled to independently protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.

 

11.          Miscellaneous.

 

(a)            Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 



12

 

 

(b)            Remedies. In the event of a breach by the Company or by a Holder
of any of their respective obligations under this Agreement, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
shall be entitled to specific performance of its rights under this Agreement.
The Company and each Holder agree that monetary damages would not provide
adequate compensation for any losses incurred by reason of a breach by it of any
of the provisions of this Agreement and hereby further agrees that, in the event
of any action for specific performance in respect of such breach, it shall not
assert or shall waive the defense that a remedy at law would be adequate.

 

(c)            Successors and Assigns. Except as otherwise provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, permitted transferees and assignees, executors and administrators of
the parties hereto.

 

(d)            No Inconsistent Agreements. The Company has not entered, as of
the date hereof, and shall not enter, on or after the date of this Agreement,
into any agreement with respect to its securities that would have the effect of
impairing the rights granted to the Holders in this Agreement or otherwise
conflicts with the provisions hereof.

 

(e)            Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof.

 

(f)            Notices, etc. All notices or other communications which are
required or permitted under this Agreement shall be in writing and sufficient if
delivered by hand, by facsimile transmission, by registered or certified mail,
postage pre-paid, by electronic mail, or by courier or overnight carrier, to the
persons at the addresses set forth below (or at such other address as may be
provided hereunder), and shall be deemed to have been delivered as of the date
so delivered:

 

If to the Company to:

 

DarioHealth Corp.

8 Ha Tokhen Street

Caesarea Industrial Park, Israel 3088900

Attention: Attn: Erez Raphael, CEO

Zvi Ben-David, CFO

Email: erez@mydario.com and zvi@mydario.com

 



13

 

 

With a copy (which shall not constitute notice) to:

 

Zysman, Aharoni, Gayer and Sullivan & Worcester LLP

1633 Broadway, 32nd Floor

New York, New York 10019

Attention: Oded Har-Even, Esq.

Email: ohareven@sullivanlaw.com

 

If to the Purchasers:

 

To each Purchaser at the address set forth on the signature page hereto or at
such other address as any party shall have furnished to the Company in writing.

 

(g)           Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any Holder, upon any breach or default of the
Company under this Agreement, shall impair any such right, power or remedy of
such Holder nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of any similar breach or default
thereunder occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. Any waiver, permit, consent or approval of any kind or character on
the part of any Holder of any breach or default under this Agreement, or any
waiver on the part of any Holder of any provisions or conditions of this
Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement, or by law or otherwise afforded to any holder, shall be cumulative
and not alternative.

 

(h)           Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument. In the event that any signature is delivered by facsimile
transmission or electronic transmission via .PDF file, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or electronic signature page were an original thereof.

 

(i)            Severability. In the case any provision of this Agreement shall
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.

 

(j)             Amendments. The provisions of this Agreement may be amended at
any time and from time to time, and particular provisions of this Agreement may
be waived, with and only with an agreement or consent in writing signed by the
Company and the Majority Holders. The Purchasers acknowledge that by the
operation of this Section, the Majority Holders may have the right and power to
diminish or eliminate all rights of the Holders under this Agreement.

 

[SIGNATURE PAGES FOLLOW]

 



14

 

 

This Registration Rights Agreement is hereby executed as of the date first above
written.

 



    COMPANY:              DarioHealth Corp.                      By:        
Name:   Erez Raphael       Title:   Chief Executive Officer

 

EACH PURCHASER’S SIGNATURE TO THE SUBSCRIPTION AGREEMENT THAT IS DELIVERED IN
CONNECTION WITH THE Offering SHALL CONSTITUTE SUCH PURCHASER’S SIGNATURE TO THIS
REGISTRATION RIGHTS AGREEMENT.

 



15

 

 

Exhibit A

 

Selling Stockholder Notice and Questionnaire

 

The undersigned beneficial owner of common stock (the “Registrable Securities”)
of DarioHealth Corp., a Delaware corporation (the “Company”), understands that
the Company has filed or intends to file with the Securities and Exchange
Commission (the “Commission”) a registration statement (the “Registration
Statement”) for the registration and resale under Rule 415 of the Securities Act
of 1933, as amended (the “Securities Act”), of the Registrable Securities, in
accordance with the terms of the Registration Rights Agreement (the
“Registration Rights Agreement”) to which this document is annexed. A copy of
the Registration Rights Agreement is available from the Company upon request at
the address set forth below. All capitalized terms not otherwise defined herein
shall have the meanings ascribed thereto in the Registration Rights Agreement.

 

Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the related
prospectus.

 

NOTICE

 

The undersigned beneficial owner (the “Selling Stockholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.

 



16

 

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

 

QUESTIONNAIRE

 

1.Name.

 

(a)Full Legal Name of Selling Stockholder          

 

(b)Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities are held:            

 

(c)Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by this Questionnaire):          

 

2.Address for Notices to Selling Stockholder:

 

      Telephone:   Fax:   Contact Person:  

 

3. Broker-Dealer Status:

 

(a)Are you a broker-dealer?

 

Yes ¨         No ¨

 

(b)If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

 

Yes ¨        No ¨

 

Note:If “no” to Section 3(b), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 



17

 

 

(c)Are you an affiliate of a broker-dealer?

 

Yes ¨        No ¨

 

(d)If you are an affiliate of a broker-dealer, do you certify that you purchased
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

Yes ¨       No ¨

 

Note:If “no” to Section 3(d), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

4. Beneficial Ownership of Securities of the Company Owned by the Selling
Stockholder.

 

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Purchase Agreement.

 

(a)Type and Amount of other securities beneficially owned by the Selling
Stockholder:                  

 

(b)Number of shares of Common Stock to be registered pursuant to this Notice for
resale:                  

 



18

 

 

5. Relationships with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

State any exceptions here:

 

             



 

The undersigned agrees to promptly notify the Company of any material
inaccuracies or changes in the information provided herein that may occur
subsequent to the date hereof at any time while the Registration Statement
remains effective; provided, that the undersigned shall not be required to
notify the Company of any changes to the number of securities held or owned by
the undersigned or its affiliates.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 



Date:     Beneficial Owner:                       By:       Name:              
Title:            

PLEASE FAX A COPY (OR EMAIL A .PDF COPY) OF THE COMPLETED AND EXECUTED NOTICE
AND QUESTIONNAIRE TO:

 



19

 